


110 HRES 1193 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1193
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Udall of New
			 Mexico submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that there is a critical need to increase research, awareness,
		  and education about cerebral cavernous malformations.
	
	
		Whereas cerebral cavernous malformation (CCM), or
			 cavernous angioma, is a devastating blood vessel disease that has enormous
			 consequences for those affected and their families;
		Whereas cavernous angiomas are malformations in the brain
			 that cannot be detected easily except through very specific medical imaging
			 scans;
		Whereas those with a cavernous angioma should not take
			 blood thinners or aspirin, but are rarely aware that they have the
			 disease;
		Whereas in the general population 1 in approximately 200
			 people has a cavernous angioma and about 1/3 of these affected people become
			 symptomatic at some point in their lives;
		Whereas there is a hereditary form of the illness, caused
			 by a mutation or deletion on any one of 3 genes that is characterized by
			 multiple cavernous malformations;
		Whereas each child born to parents with the hereditary
			 form of the illness has a 50 percent chance of having cerebral cavernous
			 malformation;
		Whereas a specific genetic mutation of cerebral cavernous
			 malformation called the common Hispanic mutation has been identified, has been
			 traced to the original Spanish settlers of the 1590s, and has now spread down
			 and across at least 17 generations of families;
		Whereas the State of New Mexico has the highest population
			 density of this illness in the country, but Hispanic families and those of all
			 other ethnicities throughout the Nation are at risk;
		Whereas a person with cavernous malformations may go
			 undiagnosed until sudden death, seizure, or stroke;
		Whereas there is a shortage of physicians who are familiar
			 with the illness;
		Whereas this shortage makes it difficult for affected
			 individuals to receive timely diagnosis and appropriate care;
		Whereas the shortage of physicians who are familiar with
			 the illness has a disproportionate impact on thousands of Hispanics across the
			 Nation; and
		Whereas cerebral cavernous malformation has been
			 understudied by the National Institutes of Health and others: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that there is a critical need to increase research, awareness,
			 and education about cerebral cavernous malformations.
		
